Citation Nr: 0313913	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a cardiac disorder to 
include coronary artery disease and a lung disorder to 
include atelectasis and chronic obstructive pulmonary disease 
as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1997 and July 
1997 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.     

In February 2001, this matter was remanded to the RO for 
additional development. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  A cardiac disorder,. including coronary artery disease 
and pericarditis, was not manifested in service or within one 
year from service separation, and is not related to the 
veteran's period of service including exposure to herbicides. 

3.  A lung disorder, including chronic obstructive pulmonary 
disease and atelectasis, was not manifested in service and is 
not related to the veteran's period of service including 
exposure to herbicides. 


CONCLUSIONS OF LAW

1.  A cardiac disorder, including coronary artery disease and 
pericarditis, was not incurred in or aggravated by active 
duty, nor may the veteran's coronary artery disease be 
presumed to have been incurred in service or as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A lung disorder, including chronic obstructive pulmonary 
disease and atelectasis, was not incurred in or aggravated by 
service, nor may the veteran's atelectasis be presumed to 
have been incurred in service or as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claims, and that the requirements of the VCAA 
have in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran has been provided with VA 
examinations to determine the nature, extent, and etiology of 
the heart disease.  The veteran identified private medical 
records of treatment of the claimed disorders and such 
records were obtained and associated with the claims folder.  
VA did not conduct an examination to determine the etiology 
of the lung disabilities.  The duty to assist does not 
require such an examination, because, as will be shown below, 
the information and evidence of record does not indicate that 
the current lung disabilities may be associated with any 
established disease or injury or event during service.  See 
38 C.F.R. § 3.159(c)(4) (2002).

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claims.  In letters dated in November 1996 and January 1997, 
the RO notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to service connection for a cardiac disorder

The veteran contends that his current cardiac disorder is due 
to exposure to Agent Orange in service.  He also asserts that 
his cardiovascular disorder first manifested within a year 
from service separation.  

There is current evidence of coronary artery disease.  A May 
2001 VA examination report reflects a diagnosis of coronary 
artery disease, recurrent atypical precordial distress, and 
single vessel obstructive coronary disease status post 
angioplasty and stent placement in 1995 and 1996.  

Service records show that the veteran served in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence shows that the veteran has not been found to have 
any of the disorders subject to presumptive service 
connection on the basis of herbicide exposure.  The medical 
evidence of record shows that the veteran has coronary artery 
disease.  Coronary artery disease is not a disorder subject 
to presumptive service connection on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1116(a).  Thus, the Board finds 
that service connection for coronary artery disease as 
secondary to herbicide exposure is not warranted, since there 
is no evidence of a disorder subject to presumptive service 
connection on the basis of herbicide exposure.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
coronary artery disease as secondary to herbicide exposure.  
The claim is therefore denied.  

The Board has also analyzed whether service connection is 
warranted for coronary artery disease on a direct basis or on 
a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  As 
noted above, the veteran contends that his coronary artery 
disease first manifested within one year from service 
separation.  

Service medical records do not reflect a diagnosis of 
coronary artery disease or other cardiovascular disorder.  A 
September 1966 examination report indicates that examination 
of the heart and vascular system was normal.  An August 1969 
report of medical history indicates that the veteran answered 
"no" when asked if he had pain or pressure in his chest.  An 
August 1969 examination report indicates that examination of 
the heart and vascular system was normal.  Chest X-ray was 
normal.  

The veteran separated from service in September 1969.  Review 
of the record reveals that in December 1969, the veteran was 
admitted to G.M. Hospital with complaints of pleuritic type 
pain over his left anterior chest.  He reported that he had 
the pain for the past seven to ten days.  The veteran 
underwent extensive examination.  Electrocardiogram showed 
diffuse ST-segment elevation and the veteran was admitted for 
probable pericarditis, most likely of viral origin.  The 
final diagnosis was probable viral pericarditis.  The VA 
examiner who performed the September 1998 VA examination 
indicated that pericarditis was diagnosed in December 1969.  
The VA examiner noted that according to the submitted medical 
records, the pericarditis appeared to resolve without 
residual cardiac problems and the veteran did not experience 
further chest pain until 1988.  The May 2001 VA examination 
report notes that the VA examiner reviewed the veteran's 
claims folder, including the hospital records dated in 
December 1969, and the examiner concluded that the acute 
pericarditis diagnosed in December 1969 had completely 
resolved with no cardiac sequela.   

Service connection for pericarditis is not warranted on a 
presumptive basis because pericarditis is not one of the 
chronic diseases listed at 38 C.F.R. § 3.309(a) or (e).  

The veteran submitted a photocopy of a portion of chapter 13 
of Anatomy and Physiology of the Human Body.  This excerpt 
defined pericarditis.  The Board finds that this information 
does not tend to show that the veteran had pericarditis 
during service or as a result of disease or injury or event 
in service because this information is general and it does 
not address the facts specific to the veteran's case.   

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110 (West 2002).  Under the case law, it is 
clear that a fundamental element of a claim for service 
connection is competent evidence of "current disability."  
See Rabideau v. Derwinski, 2 Vet App 141 (1992).  In Brammer 
v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions..."  38 C.F.R. § 4.1 (2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991). 

In the present case, the medical evidence shows that the 
pericarditis completely resolved in December 1969.  There is 
no evidence that the veteran currently has pericarditis or 
any disability due to the pericarditis.  In the absence of a 
current disability, as defined by governing law, the claim 
must be denied.  Thus, service connection for pericarditis on 
any basis is not warranted. 

The Board finds that service connection for coronary artery 
disease is not warranted on a direct or presumptive basis.  
As discussed above, there is no evidence of coronary artery 
disease or any other cardiovascular disease in service.  
There is no evidence that the veteran's coronary artery 
disease first manifested within one year from service 
separation in September 1969.  The December 1969 hospital 
records do not reflect any findings or diagnosis of coronary 
artery disease.  The hospital records show that the veteran 
underwent cardiac evaluation while hospitalized and coronary 
artery disease was not diagnosed.  There is no other medical 
evidence of record dated within the one year time period 
which establishes that the coronary artery disease manifested 
to a compensable degree.  In fact, there is medical evidence 
of record which indicates that the veteran's coronary artery 
disease did not first manifest within one year from service 
separation.  The May 2001 VA examination report indicates 
that the VA examiner concluded that it was most unlikely that 
the acute pericarditis documented in December 1969 had any 
causal or aggravating relationship to the subsequent 
development of coronary artery disease in 1987-1988.  Thus, 
service connection for coronary artery disease on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.    

The Board finds that the evidence of record shows that the 
veteran's coronary artery disease first manifested in 1987-
1988, almost 19 years after service separation.  The record 
shows that in March 1987, the veteran had atypical chest 
pain, possibly angina.  In May 1987, an electrocardiogram 
(ECG) revealed mild left ventricular enlargement with upper 
normal left atrial size.  In August 1988, the veteran was 
hospitalized with recurrent left chest pain.  The impression 
was chest pain, possible pleurodynia, possible pericarditis.  
A myocardial infarction was ruled out.  The veteran was again 
admitted to the hospital in November 1988 with complaints of 
atypical chest pain.  The differential diagnoses were 
gastrointestinal etiology, coronary vasospasm, and coronary 
artery disease not identified by routine exercise stress 
test.  VA treatment records show that in January and June 
1989, the veteran sought treatment for chest pain.  VA 
treatment records dated in January 1993, March 1993, and 
April 1993 reflect diagnoses of coronary artery disease.  A 
September 1993 cardiac consultation reflects an overall 
impression of possible coronary artery disease based upon ECG 
and Thallium tests.  

The VA examiners who performed the VA examinations in 1998 
and 2001 concluded that the veteran's coronary artery disease 
first manifested in the late 1980's.  The VA examiner who 
performed the September 1998 VA examination indicated that 
pericarditis was diagnosed in December 1969.  The VA examiner 
noted that according to the submitted medical records, the 
pericarditis appeared to resolve without residual cardiac 
problems and the veteran did not experience further chest 
pain until 1988.  The examiner indicated that this chest pain 
was attributed to coronary artery disease although this 
clinical representation was somewhat atypical.  The diagnosis 
was coronary artery disease status post angioplasty and stent 
placement in 1995, presently stable.  The May 2001 VA 
examination report indicates that the coronary artery disease 
developed in 1987-1988.  The VA examiner also indicated that 
the underlying pathology of the coronary artery disease was 
obstructive coronary atherosclerosis related to multiple risk 
factors such as hypertension, elevated lipids, and cigarette 
smoking.  The VA examiner indicated that there was no 
clinical or epidemiologic evidence at the present time that 
directly links the coronary artery disease to antecedent 
herbicide exposure.      

The veteran himself asserts that his coronary artery disease 
was caused by herbicide exposure in service and that this 
disorder was manifest to a compensable degree within one year 
from service separation.  The Board finds that the evidence 
of record does not support these contentions.  As noted 
above, the medical evidence shows that the coronary artery 
disease was not caused by being exposed to herbicides in 
service or is related to service.  The only evidence of 
service incurrence of the coronary artery disease is the 
veteran's own statements.  The veteran's own implied 
assertions that he developed coronary artery disease due to 
herbicides or that this disorder manifested within one year 
from service separation are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although a layperson, 
such as the veteran, is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted competent 
evidence of a connection between the veteran's service and 
his coronary artery disease.  The medical evidence shows that 
the coronary artery disease first manifested approximately 19 
years after service.  The medical evidence of record shows 
that the veteran did not have coronary artery disease in 
service.  Thus, the Board finds that service connection for 
coronary artery disease is not warranted, since the 
preponderance of the evidence shows that the coronary artery 
disease was not incurred in service and that there is no 
relationship between the current coronary artery disease and 
service including exposure to herbicides.  The Board 
concludes that the claim must therefore be denied.  

Since the preponderance of the evidence is against the claim 
for service connection for coronary artery disease, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  VCAA; Gilbert, 1 Vet. App. 49.

Service connection for a lung disorder

The veteran contends that his current lung disorder is due to 
exposure to Agent Orange in service.  Service records show 
that the veteran served in the Republic of Vietnam during the 
Vietnam era.  

The medical evidence shows that the veteran has not been 
found to have any of the disorders subject to presumptive 
service connection on the basis of herbicide exposure.  The 
medical evidence of record shows that the veteran currently 
had chronic obstructive pulmonary disease, moderately severe.  
The medical records also reflect a diagnosis of atelectasis.   

Chronic obstructive pulmonary disease and atelectasis are not 
disorders subject to presumptive service connection on the 
basis of herbicide exposure.  See 38 U.S.C.A. § 1116(a).  
Thus, the Board finds that service connection for chronic 
obstructive pulmonary disease and atelectasis as secondary to 
herbicide exposure is not warranted, since there is no 
evidence of a disorder subject to presumptive service 
connection on the basis of herbicide exposure.  The Board 
concludes that the preponderance of the evidence of record is 
against the veteran's claim for service connection for 
chronic obstructive pulmonary disease and atelectasis as 
secondary to herbicide exposure.  The claim is therefore 
denied.  

The Board has also analyzed whether service connection is 
warranted for chronic obstructive pulmonary disease and 
atelectasis on a direct basis.  

Service medical records do not reflect a diagnosis of chronic 
obstructive pulmonary disease and atelectasis.  A September 
1966 examination report indicates that examination of the 
lungs was normal.  An August 1969 report of medical history 
indicates that the veteran answered "no" when asked if he had 
pain or pressure in his chest.  An August 1969 examination 
report indicates that examination of the lungs was normal.  
Chest X-ray examination was within normal limits.  

The Board finds that the evidence of record shows that the 
veteran's chronic obstructive pulmonary disease and 
atelectasis first manifested approximately 18 years more than 
after service separation.  The medical evidence of record 
shows that the veteran's chronic obstructive pulmonary 
disease first manifested in 1987.  An October 1987 chest X-
ray examination report reveals that mild chronic obstructive 
pulmonary disease was detected.  A November 1988 chest X-ray 
examination report indicates that there was segmental 
atelectasis in the left base.  A May 1993 chest X-ray 
examination revealed linear transverse areas of atelectasis 
at both lung bases anteriorly.  An October 1995 chest X-ray 
examination report indicates that bibasilar atelectasic 
changes have developed since the previous examination.  A 
September 1998 VA examination report reflects a diagnosis of 
chronic obstructive pulmonary disease.  A May 2001 VA 
examination report reflects a diagnosis of chronic 
obstructive pulmonary disease, moderately severe, treated 
with multiple inhalers and aggravated by cigarette smoking.   

The veteran asserts that his lung disorder was caused by 
exposure to herbicides in service.  The Board finds that the 
evidence of record does not support this contention.  There 
is no medical evidence that the chronic obstructive pulmonary 
disease and atelectasis was caused by exposure to herbicides 
in service.  The only evidence of service incurrence of a 
lung disorder is the veteran's own statements and an excerpt 
from an anatomy book.  The veteran's own implied assertions 
that he developed a lung disorder due to exposure to 
herbicides in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although a layperson, 
such as the veteran, is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu, supra.  

The veteran submitted a photocopy of a portion of chapter 13 
of Anatomy and Physiology of the Human Body.  This excerpt 
defines chronic obstructive pulmonary disease and 
atelectasis.  The Board finds that this information is not 
sufficient to establish a relationship between the chronic 
obstructive pulmonary disease and atelectasis because this 
information is general and it does not address the facts 
specific to the veteran's case.   

In Boyer; supra,  the Federal Circuit indicated that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  In the present case, 
the veteran has not submitted competent evidence of a 
connection between the veteran's service and his chronic 
obstructive pulmonary disease and atelectasis.  The medical 
evidence shows that the chronic obstructive pulmonary disease 
and atelectasis first manifested approximately 18 years after 
service.  The medical evidence of record shows that the 
veteran did not have chronic obstructive pulmonary disease 
and atelectasis in service.  Thus, the Board finds that 
service connection for a lung disorder to include chronic 
obstructive pulmonary disease and atelectasis is not 
warranted, since the preponderance of the evidence shows that 
the chronic obstructive pulmonary disease and atelectasis was 
not incurred in service and there is no evidence of a 
relationship between the current chronic obstructive 
pulmonary disease and atelectasis and service.  The Board 
concludes that the claim must therefore be denied.  

Since the preponderance of the evidence is against the claim 
for service connection for a lung disorder to include chronic 
obstructive pulmonary disease and atelectasis, the benefit of 
the doubt doctrine is not for application with regard to this 
claim.  VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a cardiac disorder to include coronary 
artery disease is denied.

Service connection for a lung disorder to include chronic 
obstructive pulmonary disease and atelectasis is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

